Citation Nr: 1642898	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for seborrheic dermatitis.

2.  Entitlement to service connection for pneumonia, claimed as secondary to asthma.

3.  Entitlement to service connection for colon polyps, claimed as secondary to dysentery.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1945 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  In a March 2015 decision, the Board addressed many issues including the increased rating claim for dermatitis and the service connection claim for pneumonia, both of which were denied.  The Board also found that the Veteran had not filed a timely notice of disagreement (NOD) against a denial of service connection for colon polyps.  The Veteran appealed the March 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2016, in response to a joint motion for remand (JMR) filed by the parties to this matter, the Court remanded the three issues noted above to the Board.  Based on a review of the issues, the matter is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  Parenthetically, multiple issues remanded by the Board in March 2015 remain pending at the AOJ.  

In October 2016, the Veteran filed notices of disagreement (NODs) against May and July 2016 rating decisions addressing, in relevant part, special monthly compensation and clear and unmistakable error.  The AOJ has not responded with a Statement of the Case (SOC).  But in October 2016 letters to the Veteran, the AOJ acknowledged receipt of the NODs.  As such, a remand of these issues pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.   


REMAND

The JMR found additional development warranted for the claims regarding increased rating for seborrheic dermatitis and service connection for pneumonia.

With regard to the increased rating claim, the JMR indicated that VA did not satisfy its duty to assist the Veteran in the development of his claim.  Specifically, the JMR noted that an attempt to obtain private treatment records from Pariser Dermatology Specialists had not been made, despite the Veteran's completion of a VA Form 21-4142 in February 2009 authorizing VA to obtain such evidence.  The JMR indicated that an attempt to obtain such records should be made on remand.  

With regard to the service connection claim for pneumonia, the JMR questioned the Board's decision that a grant of benefits sought was unwarranted due to the absence of a pneumonia diagnosis during the appeal period.  The JMR also indicated that VA Compensation examination is warranted for the claim.  

With regard to the service connection claim for colon polyps, the JMR noted the presence in the record of a December 2010 statement that may be construed as a NOD against the September 2010 rating decision denying the claim.  A remand is warranted for issuance of a SOC pursuant to Manlincon, supra.    

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in January 2016.

2.  Contact the Veteran and ask him to complete an updated VA Form 21-4142 authorizing the release of medical evidence from Pariser Dermatology Specialists, Ltd.  38 C.F.R. § 3.159.

3.  After the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his pneumonia.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Is it as likely as not (i.e., probability of 50 percent or higher) that any pneumonia diagnosed during the appeal period (i.e., since November 2008) is related to an in-service disease, event, or injury?

Please note the October 2016 correspondence from the Veteran's son indicating that the Veteran had been hospitalized since September 2016 with pneumonia.  

(b)  If the answer to (a) is negative, is it as likely as not that pneumonia diagnosed during the appeal period is proximately due to or the result of a service-connected disorder (e.g., asthma with chronic obstructive pulmonary disease)? 

(c)  If the answers to (a) and (b) are negative, is it as likely as not that pneumonia diagnosed during the appeal period has been aggravated (i.e., worsened beyond the natural progress) by a service-connected disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please provide a rationale for any opinion rendered. 

4.  After the above action has been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran and his representative a Supplemental SOC.

5.  The RO should review the issue regarding service connection for colon polyps.  If the benefit sought is not granted, the Veteran and his representative should be provided with a SOC regarding the issue and advised of his appellate rights.  The issue should only be returned to the Board if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

